DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 12/08/2021. As directed by the amendment, claims 1, 7, 8 and 15 have been amended and claim 13 has been cancelled. With claim 21 previously cancelled, claims 1-12 and 14-20 are presently pending. 
The amendments to claims 7 and 8 are sufficient to overcome the 35 U.S.C 112(b) rejections from the previous Office action. Those rejections are hereby withdrawn. 
Cancellation of claim 13 obviates the rejection of claim 13 from the previous Office action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered and are each addressed as follows:
As to the 35 U.S.C 112(b) rejection of claim 17, Applicant’s argument/response in page 7 that “In particular the method of claim 15…” highlights the indefiniteness of claim 17 because claim 15 is not a method claim  but an apparatus claim. Even though claim 15 recites “an additive manufacturing process” this limitation in the apparatus claim is taken a product 
Arguments directed to prior art rejections of claims 9-12 and 14 are not commensurate in scope with Applicant’s arguments in section II of the remarks/arguments in page 7-9 because claim 9-12 and 14 were not amended. The previous rejections of claims 9-12 and 14 are hereby maintained.
Arguments directed to prior art rejections of claims 1-8 and 15-21 have been fully considered and are unpersuasive in view of new grounds of rejection set forth herein, further in view of newly discovered prior art reference to Gianchandani et al., US 20110184313 A1 that disclose the structural feature of a needle comprising a cavity (122) recessed within the needle and defining an embedded portion with a transducer (PZT) mounted within the cavity atop the embedded flat portion so as not to extend beyond an outer dimeter of the needle (see Fig 6B at 1-3). This particular technique of forming a cavity recessed within a needle to define an embedded portion to install a transducer was known to those of ordinary skill in the art as evidenced by Gianchandani and is thus not novel.
Moreover, Examiner addresses salient point of arguments raised by Applicant directed to Holdaway US 6,217,518. In page 9, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 remain indefinite because claim 17 is directed to a needle assembly (an apparatus claim), but the claim recite limitations directed to a process of making the product i.e., the needle assembly, thus rendering the claim indefinite.  A single claim which claims both an apparatus and the method steps is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) – see MPEP 2173/05(p)II. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erkramp et al., WO 2015155644 A1 hereinafter "Erkramp 644" in view of Erkramp et al., WO 2015155630 A1 hereinafter "Erkramp 630" in view of Holdaway et al., US 6217518 B1 hereinafter “Holdaway”.
  	Regarding claim 9, Erkramp 644 discloses an active needle assembly for use with an ultrasound imaging system (Fig. 1-2, [abstract], para bridging page 2-3, page 9: 7-9), the needle assembly comprising: 
a needle comprising a proximal and a distal end (see illustration Figs. 1-2) the distal end adapted to be inserted into a patient (e.g., illustration Fig. 1-2);
a needle transducer (“140” / ”246” Figs. 1 and 2, page 10: 6-7, page 12: 1-2) mounted to an exterior surface of the needle at the distal end. Although Erkramp 644 discloses that transducer power and input/output signals may be carried using a connector, (page 10:  7-8) i.e., the transducer is necessarily connected to power source, Erkramp 644 fails to explicitly disclose a separate, conduit assembly, mounted to a single side of the exterior surface of the needle from a proximal end of the needle and terminating before a distal end, the conduit assembly defining at least one lumen there through. 
The structure 40 includes a width that may be less than a circumference of the needle or device on which it will be placed. In particularly useful embodiments, the width could be between, for example, about 20% of the circumference to about 90% the circumference” a conduit assembly with a width such as about 20% of the circumference of the needle would be on one side of the exterior surface of the needle as depicted in Fig. 7), the conduit assembly defining at least one lumen therethrough (conductive trace 18 defines a lumen that comprise conductive material in conduit assembly as depicted in Fig. 5) and at least one electrically conductive cable (conductive trace 18) extending through the conduit assembly. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have implemented a conduit assembly to connect a transducer at the distal end of the needle to a proximal end of the needle, to allow for electrical connection of the transducer with a power source, because the particular known technique was recognized as part of ordinary capability of one skilled in the art, as exemplified in Erkramp 630.

Regarding claim 10, modified Erkramp 644 discloses the invention of claim 9 as discussed above, the structure of the conduit assembly is disclosed by Erkramp 630 in claim 9 above, see  Erkramp 630, page 13: 2-3, “thin wire that spiral around structure 40” would form a metal tubing or page 13: 5-6 “ a tube, such as a heatshrink tube”.
Regarding claim 11, modified Erkramp 644 discloses the invention of claim 9 as discussed above, although Erkramp 644 does not explicitly teach at least two lumens in the conduit assembly, it would have been obvious to one having ordinary skill in the art to have modified Erkramp 644  to include at least two lumens for a first and second trace, each dedicated for input signals (i.e., send) and output signals (receive) respectively, since the device of Erkramp 644 includes a connector for conducting input/output signals to the transducer and in view of Holdaway, more than one conductive trace may be used, it follows that the conduit assembly would have a least two lumens, with each lumen defining a diameter of about 0.25 mm.
Regarding claim 12, modified Erkramp 644 discloses the invention of claim 9 as discussed above, as depicted in Fig. 7 of Erkramp 630, the conduit assembly would be arranged linearly from proximal to distal end of the needle.
Regarding claim 14, modified Erkramp 644 discloses the invention of claim 9 as discussed above, the conductive trance as disclosed by Erkramp 630 reads on a single core wire.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Erkramp 644 in view of Gianchandani et al., US 20110184313 A1 hereinafter “Gianchandani”, in view of Erkramp 630,  in view of Holdaway.
  	Regarding claim 1, Erkramp 644 discloses an active needle assembly for use with an ultrasound imaging system (Fig. 1-2, [abstract], para bridging page 2-3, page 9: 7-9), the needle assembly comprising: 
a needle comprising a proximal and a distal end (see illustration Figs. 1-2) and 
    PNG
    media_image1.png
    753
    1431
    media_image1.png
    Greyscale
defining an exterior curved surface comprising an embedded flat portion (see 
a needle transducer (”246” Fig. 2, page 12: 1-2) mounted to an exterior surface of the needle, Erkramp 644 discloses that transducer power and input/output signals may be carried using a connector, (page 10:  7-8) i.e., the transducer is necessarily connected to power source, Erkramp 644 do not explicitly disclose the needle comprising a cavity recessed within the needle and defining the embedded portion with the transducer mounted within the cavity atop the embedded flat portion so as not to extend beyond an outer dimeter of the needle. 
Gianchandani discloses a needle comprising a cavity (122) recessed within the needle and defining an embedded portion with a transducer (PZT) mounted within the cavity atop the embedded flat portion so as not to extend beyond an outer dimeter of the needle (see Fig 6B at 1-3, PZT do not extend beyond outer diameter of needle). This particular technique of forming a cavity recessed within a needle to define an embedded portion to install a transducer was known to those of ordinary skill in the art as evidenced by Gianchandani.
In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of Gianchandani to the needle of Ekramp 644, and provide a cavity recessed within the needle with the transducer within the cavity so as not to extend beyond an outer dimeter of the needle, because one of ordinary skill in the art 
Erkramp 644 in view of Gianchandani fails to explicitly disclose a flexible printed circuit board on the exterior surface of the needle, the flexible printed circuit board comprising at least one conductive trace, the flexible printed circuit board electrically connecting the needle transducer to a power source. 
However, Erkramp 630 discloses a flexible printed circuit board (“40” page 9: 15-20 structure 40 is bendable, hence flexible element) comprising at least one conductive trace“18” (Fig. 4, page 8:15-24) that electrically connects a transducer at a distal end of a needle to a proximal end of the needle. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have implemented a flexible printed circuit board to connect a transducer at the distal end of the needle to a proximal end of the needle, to allow for electrical connection of the transducer with a power source, because the particular known technique was recognized as part of ordinary capability of one skilled in the art, as exemplified in Erkramp 630.
Erkramp 644 in view of Gianchandani and Erkramp 630 do not explicitly disclose that the at least one conductive trace define a width on the curved surface of the needle ranging from about 0.01millimeters (mm) to about 0.25 mm. However, Holdaway discloses an analogous needle comprising a 
Regarding claim 2, modified Erkramp 644  discloses the invention of claim 1 as discussed above, as noted previously, Erkramp 644 discloses that transducer power and input/output signals may be carried using a connector, (page 10:  7-8), the structure of the flexible printed circuit board is disclosed by Erkramp 630 
Regarding claim 3, the recitation is directed to product by process, see MPEP 2113 (I) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In modified Erkramp 644 as discussed in claim 2 above, Erkramp 630 (page 8: 22-24) discloses conductive traces are printed on the flexible base, the structure of the product formed will be 
Regarding claim 4, modified Erkramp 644 discloses the invention of claim 1 as discussed above, as depicted in Fig. 2 of Erkramp 644, the needle transducer is mounted at the distal end of the needle. 
Regarding claim 5, modified Erkramp 644 discloses the invention of claim 1 as discussed above, the structure of the flexible printed circuit board is disclosed by Erkramp 630 and is disclosed as having at least one insulation layer that would be opposite the exterior curved surface of the needle (page 7: 14- page 8:4, “dielectric layer 10 may be formed as a sheet and represents and outer biocompatible insulation layer”) that would shield the circuit board from the patient.
Regarding claim 6, modified Erkramp 644 discloses the invention of claim 1 as discussed above, the structure of the flexible printed circuit board is disclosed by Erkramp 630 and is disclosed as having at least one insulation layer between the flexible printed circuit board and the exterior curved surface of the needle (page 9: 1-3 “insulating layer 30 will be on the side of the film that will come in contact with the needle” is between the flexible printed circuit board and exterior curved surface of the needle).
Regarding claims 7 and 8, modified Erkramp 644  discloses the invention of claim 1 as discussed above, the structure of the flexible printed circuit board is disclosed by Erkramp 630 and Holdaway, as discussed in claim 2 above, .
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erkramp 644 in view of Gianchandani, in view of Erkramp et al., WO 2015155645 A1 hereinafter "Erkramp 645" in view of Holdaway.
Regarding claim 15, Erkramp 644 discloses an active needle assembly for use with an ultrasound imaging system (Fig. 1-2, [abstract], para bridging page 2-3, page 9: 7-9), the needle assembly comprising: 
a needle comprising a proximal and a distal end (see illustration Figs. 1-2) and 
    PNG
    media_image1.png
    753
    1431
    media_image1.png
    Greyscale

a transducer (”246” Fig. 2, page 12: 1-2) mounted within the embedded flat portion (see illustration Fig. 2 above), Erkramp 644 discloses that transducer power and input/output signals may be carried using a connector, (page 10:  7-8) i.e., the transducer is necessarily connected to power source, Erkramp 644 do not explicitly disclose the needle comprising a cavity recessed within the needle and defining the embedded portion with the transducer mounted within the cavity atop the embedded flat portion so as not to extend beyond an outer dimeter of the needle. 
Gianchandani discloses a needle comprising a cavity (122) recessed within the needle and defining an embedded portion with a transducer (PZTT) mounted within the cavity atop the embedded flat portion so as not to extend beyond an outer dimeter of the needle (see Fig 6B at 1-3, PZT do not extend beyond outer diameter of needle). This particular technique of forming a cavity recessed within a needle to define an embedded portion to install a transducer was known to those of ordinary skill in the art as evidenced by Gianchandani.
In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of Gianchandani to the needle of Ekramp 644, and provide a cavity recessed within the needle with the transducer within the cavity so as not to extend 
Erkramp 644 fails to explicitly disclose at least one electrical trace printed on the exterior curved surface of the needle from the proximal to the distal end via an additive manufacturing process – Note: recitation of “via an additive manufacturing process” , is directed to a process by product claim, see MPEP 2113 (I) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)..   
Erkramp 645 discloses at least one electrical trace printed on the exterior curved surface of the needle from the proximal to the distal end via an additive manufacturing process (see process Figs. 3A-3F that can be described as an additive manufacturing process, at least one electrical trace 224 – Fig. 3B and 234 – Fig. 3D) is printed on exterior surface of a needle, to provide electrical connection to a transducer at a distal end of the needle). It would have been 
Erkramp 644 in view of Gianchandani and Erkramp 645 do not explicitly disclose that the at least one conductive trace define a width on the curved surface of the needle ranging from about 0.01millimeters (mm) to about 0.25 mm. However, Holdaway discloses an analogous needle comprising a transducer at a distal end (see illustration Fig. 3, needle “70” transducer  “64”) and a flexible circuit board (“50”  Fig. 1, 2, 3) comprising at least one conductive trace (“62”, “54”  Fig. 2) that connects the transducer at the distal end to the proximal end of the needle, in Col. 8: 63-65, Holdaway teaches that the transducer is approximately 1-10 millimeters, in view of Fig. 2 the conductive trace “54” or “62” have widths that are about a quarter of the width of the 
Regarding claim 16, Erkramp 644 in view of Gianchandani, Erkramp 645 and Holdaway disclose the invention of claim 15 as discussed above, as modified by Ekramp 645, a plurality of traces are disclosed (trace 224 – Fig. 3B and 234 – Fig. 3D).
Regarding claim 17, see 35 U.S.C 112(b) rejection above, because this is a product by process claim, the structure of the product in Erkramp 644 in view of Gianchandani, Erkramp 645 will be substantially similar if not the same as the claimed structure, the burden has been shifted to Applicant to show a non-obvious difference, see MPEP 2113(II).
Regarding claim 18, Erkramp 644 in view of Gianchandani, Erkramp 645 and Holdaway disclose the invention of claim 15 as discussed above, as modified by Ekramp 645, at least one insulation layer is positioned atop the at least one electrical trace (Fig. 3E, dielectric layer 236 and/or Fig. 3F shield 238 and outer dielectric – see page 14: 5-7) opposite the exterior curved surface of the needle so as to shield the at least one electrical trace from the patient.
Regarding claim 19, Erkramp 644 in view of Gianchandani, Erkramp 645 and Holdaway disclose the invention of claim 15 as discussed above, as modified by Ekramp 645, at least one insulation layer is positioned between the at least one electrical trace and the exterior curved surface of the needle (Fig. 3A, dielectric 216 – page 12: 1-2).
Regarding claim 20, Erkramp 644 in view of Gianchandani, Erkramp 645 and Holdaway disclose the invention of claim 15 as discussed above, as modified by Ekramp 645, and depicted in Figs 3B-3F, the at least one electrical trace is arranged linearly for proximal end to the distal end of the needle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793